Exhibit 10.4
Execution Version
SERVICES AGREEMENT
     This SERVICES AGREEMENT is entered into as of the 19th day of July, 2011
(the “Effective Date”), by and between OILTANKING PARTNERS, L.P., a Delaware
limited partnership (the “Partnership”), OTLP GP, LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”), OILTANKING BEAUMONT SPECIALTY PRODUCTS, LLC, a Texas limited
liability company (“Specialty Products”), and OILTANKING NORTH AMERICA, LLC, a
Delaware limited liability company (“OTNA”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”
     WHEREAS, the Partnership Group (as hereinafter defined) desires to obtain
certain services from OTNA and OTNA desires to provide certain services to the
Partnership Group;
     NOW, THEREFORE, in consideration of the premises and covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE 1
DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
following meanings:
     “Administrative Representative(s)” has the meaning given such term in
Section 6.15(a).
     “Affiliate” means, with respect to any Person, any other Person who
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with, such Person, and includes any Person in like
relation to an Affiliate. A Person shall be deemed to “control” another Person
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; and the
term “controlled” shall have a similar meaning. Without limiting the generality
of the foregoing, it is agreed that any Person that owns or controls, directly
or indirectly, 50% or more of the voting securities of another Person shall be
deemed for purposes of this Agreement to control such other Person.
     “Arbitration Award” has the meaning given such term in Section 6.12.
     “Base CPI” has the meaning given such term in Section 2.1(d)(i).
     “Business” has the meaning given such term in Section 2.1(a).
     “Cause” has the meaning given such term in the Partnership Agreement.

 



--------------------------------------------------------------------------------



 



     “Change of Control” means, with respect to any Person (the “Applicable
Person”), any of the following events:
     (a) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the Applicable
Person’s assets to any other Person, unless immediately following such sale,
lease, exchange or other transfer such assets are owned, directly or indirectly,
by the Applicable Person;
     (b) the dissolution or liquidation of the Applicable Person;
     (c) the consolidation or merger of the Applicable Person with or into
another Person, other than any such transaction where:
          (i) the outstanding Voting Securities of the Applicable Person are
changed into or exchanged for Voting Securities of the surviving Person or its
parent; and
          (ii) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and
     (d) a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2)
of the Exchange Act) being or becoming the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the
then outstanding Voting Securities of the Applicable Person, except in a merger
or consolidation that would not constitute a Change of Control under clause
(c) above.
     “Closing Date” means the date of the closing of the initial public offering
of common units of the Partnership.
     “Conflicts Committee” has the meaning given such term in the Partnership
Agreement.
     “CPI” has the meaning given such term in Section 2.1(d)(i).
     “Damages” has the meaning given such term in Section 5.1.
     “Discussion Date” has the meaning given such term in Section 6.16.
     “Effective Date” has the meaning given such term in the preamble to this
Agreement.
     “Estimate Invoice” has the meaning given to such term in Section 2.6.

 



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Expiration Date” has the meaning given such term in Section 3.1
     “Extension Periods” has the meaning given such term in Section 3.1.
     “Final CPI” has the meaning given such term in Section 2.1(d)(i).
     “General Partner” has the meaning given such term in the preamble to this
Agreement.
     “Governmental Authority” means:
     (a) any domestic or foreign government, whether national, federal, state
provincial, territorial, municipal or local (whether administrative,
legislative, executive or otherwise);
     (b) any agency, authority, ministry, department, regulatory body, court,
central bank, bureau, board or other instrumentality having legislative,
judicial, taxing, regulatory, prosecutorial or administrative powers or
functions of, or pertaining to, government;
     (c) any court, tribunal, commission, individual, arbitrator, arbitration
panel or other body having adjudicative, regulatory, judicial, quasi-judicial,
administrative or similar functions; and
     (d) any other body or entity created under the authority of or otherwise
subject to the jurisdiction of any of the foregoing, including any stock or
other securities exchange or professional association.

    “Indemnified Party” has the meaning given such term in Section 5.2(b).

    “Indemnifying Party” has the meaning given such term in Section 5.2(b).

     “OTA” has the meaning given such term in Section 2.1(a).
     “OTNA” has the meaning given such term in the preamble to this Agreement.
     “OTNA Indemnitees” has the meaning given such term in Section 5.1.
     “Partnership” has the meaning given such term in the preamble to this
Agreement.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, as it may be amended from time to time.
     “Partnership Entities” means the Partnership and each other member of the
Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.

 



--------------------------------------------------------------------------------



 



     “Partnership Group” means the Partnership and its Subsidiaries other than
Specialty Products.
     “Party” or “Parties” has the meaning given such term in the preamble to
this Agreement.
     “Person” is to be construed broadly and includes an individual,
partnership, corporation, business trust, limited liability company, limited
liability partnership, joint stock company, trust, unincorporated association,
joint venture or other entity or a Governmental Authority.
     “Representatives” has the meaning given such term in Section 5.1.
     “Sales Taxes” has the meaning given such term in Section 6.1(b).
     “Services” has the meaning given such term in Section 2.1(a).
     “SG&A Expenses Limit” has the meaning given such term in Section 2.1(d).
     “Shortfall Amount” has the meaning given such term in Section 2.6.
     “SP Operator Expenses” has the meaning given such term in Section 2.1(d).
     “SP SG&A Expenses Limit” has the meaning given such term in Section 2.1(d).
     “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
     “Terminated Service” has the meaning given such term in Section 3.2.
     “Third-Party Claim” has the meaning given such term in Section 5.2(a).
     “True Up Invoice” has the meaning given to such term in Section 2.6.

 



--------------------------------------------------------------------------------



 



     “Voting Securities” of a Person means securities of any class of such
Person entitling the holders thereof to vote in the election of, or to appoint,
members of the board of directors or other similar governing body of the Person;
provided, that if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.
ARTICLE 2
SERVICES
     2.1 Provision, Allocation and Reimbursement for Services.
     (a) OTNA agrees to provide the Partnership Entities and Specialty Products
with certain selling, general, administrative and operating services necessary
to run the business of the Partnership Group (the “Business”) and the business
of Specialty Products (the “SP Business”), which services may include, without
limitation, those services set forth in Schedule A and Schedule B (collectively,
the “Services”). The Services shall be substantially similar in nature and
quality to the services of each such type previously provided by Oiltanking
Holding Americas, Inc., a Delaware corporation (“OTA”), in connection with its
management and operation of the Business and the SP Business prior to OTA’s
acquisition by the Partnership.
     (b) OTNA shall provide the Services to the Partnership Entities and
Specialty Products in a manner that is in the good faith judgment of OTNA
commercially reasonable; provided, that for so long as OTNA exercises at least
the same degree of care, skill and prudence in providing the Services as
customarily exercised by it in providing Services to OTA and its Affiliates
(other than the Partnership Group and Specialty Products), then OTNA will be
deemed to have provided such Services in a commercially reasonable manner.
EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, OTNA MAKES NO (AND HEREBY
DISCLAIMS AND NEGATES ANY AND ALL) WARRANTIES OR REPRESENTATIONS WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES. IN NO EVENT SHALL OTNA OR ANY
OF ITS AFFILIATES BE LIABLE TO ANY MEMBER OF THE PARTNERSHIP GROUP OR TO
SPECIALTY PRODUCTS OR TO ANY OTHER PERSON FOR ANY EXEMPLARY, PUNITIVE, INDIRECT,
INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES RESULTING FROM ANY ERROR IN THE
PERFORMANCE OF THE SERVICES, REGARDLESS OF WHETHER THE PERSON PROVIDING SUCH
SERVICES, ITS AFFILIATES, OR OTHERS MAY BE WHOLLY, CONCURRENTLY, PARTIALLY, OR
SOLELY NEGLIGENT OR OTHERWISE AT FAULT.
     (c) Subject to the provisions of Section 2.1(d) below, the Partnership
Entities and Specialty Products hereby agree to reimburse OTNA for all cash
expenses and expenditures that OTNA incurs or payments OTNA makes on behalf of
the Partnership Entities and Specialty Products for the Services;

 



--------------------------------------------------------------------------------



 



provided that the Partnership Entities and Specialty Products shall reimburse
OTNA for any direct costs actually incurred by OTNA in providing the Services
and further provided that the Partnership Entities and Specialty Products shall
not be required to pay or reimburse OTNA for any services that OTNA otherwise
provides to support its own assets or the assets of Affiliates other than the
Partnership Group or Specialty Products.
     (d) Subject to the provisions of this Section 2.1(d), the amount for which
OTNA shall be entitled to reimbursement from the Partnership Group and from
Specialty Products pursuant to Section 2.1(c) for the Services listed in
Schedule A (except as set specifically set forth in Schedule A) shall not exceed
$17 million per year (the “SG&A Expenses Limit”), of which Specialty Products
shall not be liable for more than $365,000 per year (the “SP SG&A Expenses
Limit”). Also subject to the provisions of this Section 2.1(d), the amount for
which OTNA shall be entitled to reimbursement from Specialty Products pursuant
to Section 2.1(c) for OTNA-sourced operator services only (i.e., not including
third party operators), as listed in Schedule B, shall be estimated at $285,000
per year (the “SP Operator Expenses,” which is not an absolute limit). The SG&A
Expenses Limit, the SP SG&A Expenses Limit and the SP Operator Expenses (each an
“Expenses Amount” and collectively, the “Expenses Amounts”) shall each be
subject to adjustment as follows:
     (i) On each anniversary date of this Agreement, each Expenses Amount shall
be increased by the percentage increase, if any, in the Consumer Price Index —
All Urban Consumers, U.S. City Average, Not Seasonally Adjusted (the “CPI”). The
base index (“Base CPI ”) shall be the published CPI as of the month of Effective
Date, which shall be compared with the first or subsequent anniversary date
indices (each, a “Final CPI”). The percentage change will be calculated to the
third decimal place and applied to such Expenses Amount to determine the
adjustments to the Expenses Amounts in accordance with the following formulas:
     Final CPI — Base CPI x Expenses Amount = Adjustment Amount
                Base CPI
     If the products of the foregoing formula are negative, there shall be no
adjustment to the Expenses Amounts. In the event that the CPI is no longer kept
or published, OTNA shall establish an alternative method of adjusting the
Expenses Amounts based on a then currently published inflation index.
     (ii) If after the Closing Date, the Partnership Group or Specialty Products
completes any acquisition of assets or businesses or the business of the
Partnership Group or Specialty Products otherwise expands, then the Expenses
Amounts shall be appropriately increased, as applicable, in order to account for
adjustments in the nature and extent of

 



--------------------------------------------------------------------------------



 



the Services provided by OTNA to the Partnership Entities and Specialty
Products, with any such increases in the Expenses Amounts to be subject to the
prior approval of the Conflicts Committee. Any issues that the Parties are not
able to resolve pursuant to the foregoing sentence shall be resolved in
accordance with Section 6.12.
     (iii) Beginning on the third anniversary of the term of this Agreement, the
Parties will meet at least annually on or about October 31 to review the scope
of the Services, the standards of performance, performance metrics and activity
levels and, if applicable, any adjustments to the Expenses Amounts. The Parties
will use their good-faith efforts to resolve any issues concerning Service
standards, performance metrics or changes in the Expenses Amounts, with any
increase or decrease (including as a result of termination of a specific service
by the Partnership Group as a result of Section 3.2 hereto) in the Expenses
Amounts to be subject to the prior approval of the Conflicts Committee. Any
issues that the Parties are not able to resolve pursuant to the foregoing
sentence shall be resolved in accordance with Section 6.12.
The SG&A Expenses Limit and the SP SG&A Expenses Limit shall not apply to
reimbursement for expenses for the Services listed in Schedule B, publicly
traded partnership expenses of the Partnership Group as provided in Section 2.2
or for insurance reimbursements as provided in Section 2.3.
     2.2 Reimbursement for Publicly Traded Partnership Expenses. The Partnership
Entities hereby agree to reimburse OTNA for all expenses and expenditures that
OTNA incurs or payments that it makes as a result of the Partnership becoming a
publicly traded partnership, including (but not limited to) expenses associated
with annual and quarterly reporting; tax return and Schedule K-1 preparation and
distribution expenses; Sarbanes-Oxley compliance expenses; expenses associated
with listing on the New York Stock Exchange; independent auditor fees; legal
fees; investor relation expenses; and registrar and transfer agent fees. The
obligation of the Partnership Entities to reimburse OTNA pursuant to this
Section 2.2 shall not be subject to any monetary limitation, including the SG&A
Expenses Limit set forth in Section 2.1.
     2.3 Reimbursement for Insurance. The Partnership Entities hereby agree to
reimburse OTNA for all expenses that OTNA incurs or payments that it makes on
behalf of the Partnership Entities for insurance coverage with respect to the
Business. The obligation of the Partnership Entities to reimburse OTNA pursuant
to this Section 2.3 shall not be subject to any monetary limitation, including
the SG&A Expenses Limit set forth in Section 2.1.
     2.4 Access. The Partnership Group and Specialty Products shall (a) make
available on a timely basis to OTNA all information and materials reasonably
requested by OTNA to enable OTNA to provide the Services to the Partnership
Entities and Specialty Products; and (b) provide to OTNA reasonable access to
the Business to the

 



--------------------------------------------------------------------------------



 



extent necessary for OTNA to provide the Services to the Partnership Entities
and Specialty Products.
     2.5 Cooperation. OTNA, the Partnership Group and Specialty Products shall
cooperate with each other in all reasonable respects in matters relating to the
provision and receipt of the Services. Such cooperation shall include
(a) obtaining all consents, licenses or approvals and (b) making timely
decisions and granting timely approvals and acceptances, in each necessary to
permit each Party to perform its obligations hereunder.
     2.6 Payments. On or before the first business day of each month, OTNA shall
send separate invoices to the General Partner and to Specialty Products for
those amounts of money associated with all expenses or expenditures estimated by
OTNA to be incurred or payments estimated by OTNA to be made by OTNA during the
given month that are to be reimbursed by the Partnership Entities and Specialty
Products, respectively, and pursuant to Sections 2.1, 2.2 and 2.3 hereof (each,
an “Estimate Invoice”). Subject to Section 2.7, the Partnership Entities and
Specialty Products shall pay or cause to be paid each Estimate Invoice within
thirty (30) days after the date of the Estimate Invoice. Any Estimate Invoice
that is not paid within such thirty (30) day period shall be subject to late
charges, calculated based on a rate per annum equal to the ‘prime rate’ as set
forth from time to time in The Wall Street Journal, Eastern Edition, ‘Money
Rates’ column (or the maximum legal rate, whichever is lower), for each month or
portion thereof that the statement is overdue. The Estimate Invoices shall be
“trued up” within ten (10) days of the end of each quarter based on the actual
amount of the expenses, expenditures or payments in respect of which estimates
were made in the immediately preceding quarter, and OTNA will deliver to the
Partnership Entities and Specialty Products revised invoices (each, a “True Up
Invoice”) reflecting any adjustments to the Estimate Invoices. The Partnership
Entities and Specialty Products shall each pay or cause to be paid any amount
set forth in a True Up Invoice that is in OTNA’s favor (a “Shortfall Amount”)
within ten (10) days after the date of the True Up Invoice. Any Shortfall Amount
that is not paid within such ten-(10)-day period shall be subject to late
charges, calculated based on a rate per annum equal to the ‘prime rate’ as set
forth from time to time in The Wall Street Journal, Eastern Edition, ‘Money
Rates’ column (or the maximum legal rate, whichever is lower), for each month or
portion thereof that the statement is overdue. OTNA shall credit against the
next Estimate Invoice any amount set forth in a True Up Invoice that is in the
Partnership Entities’ or Specialty Products’ favor.
     2.7 Disputed Invoices. The Partnership Entities or Specialty Products may
withhold payment on any portion of the invoiced amount that it disputes in good
faith if it provides OTNA with written notice of such dispute (together with
reasonable detail of the facts underlying such dispute) within ten (10) days
following the date of such invoice. The Administrative Representatives shall
meet and attempt in good faith to resolve the dispute. If within twenty
(20) days the Administrative Representatives have been unable to resolve the
dispute, and if the dispute relates to whether amounts were properly charged or
Services actually performed, either Administrative Representative may submit the
dispute to an independent third party auditing firm that is mutually agreeable
to OTNA, on the one hand, and the Partnership Entities or Specialty Products, on
the other hand. The Parties shall cooperate with such auditing

 



--------------------------------------------------------------------------------



 



firm and shall provide such auditing firm with access to such books and records
as may be reasonably necessary to permit a determination by such auditing firm.
The resolution by such auditing firm shall be final and binding on the Parties.
Upon final determination that any amount in dispute under this Section 2.7 is
owed to OTNA, the Partnership Entities or Specialty Products shall promptly pay
to OTNA such amount, together with interest equal to the ‘prime rate’ of
interest on the original due date as published by The Wall Street Journal,
Eastern Edition, ‘Money Rates’ column (or the maximum legal rate, whichever is
lower), accruing from the original due date of such amount to the date of actual
payment. The auditing firm shall use commercially reasonable efforts to complete
its work within thirty (30) days following its engagement. The expenses of the
auditing firm shall be apportioned equally between OTNA and the Partnership
Entities or Specialty Products.
     2.8 Audit. OTNA shall keep books of accounts and other records, in
reasonable detail and in accordance with generally accepted accounting
principles and industry standards, consistently applied, with respect to the
provision of the Services and the fees charges, including time logs (or similar
time allocation materials), receipts and other related back-up materials. Such
books of account and other records shall be open for the Partnership Entities’
and Specialty Products’ inspection during normal business hours upon at least
ten (10) days’ prior written notice for twelve (12) months following the end of
the calendar year in which such Services were rendered. This inspection right
will include the right of the Partnership Entities and Specialty Products to
have their accountants or auditors review such books and records. If an audit
reveals that the Partnership Entities or Specialty Products paid more than the
applicable fees for any applicable audited period or Service, OTNA shall
reimburse the Partnership Entities or Specialty Products for any amounts
overpaid together with interest equal to the ‘prime rate’ of interest on the
original due date as published by The Wall Street Journal, Eastern Edition,
‘Money Rates’ column (or the maximum legal rate, whichever is lower), accruing
from the date paid by the Partnership Entities or Specialty Products to the date
reimbursed by OTNA.
ARTICLE 3
TERM AND TERMINATION
     3.1 Term. The initial term of this Agreement will commence on the date
hereof and, subject to the provisions of Sections 3.3, 3.4 and 3.5 hereof, shall
continue until the tenth anniversary thereof. The term of this Agreement shall
thereafter automatically renew for additional twelve-month periods (“Extension
Periods”) (such date and each anniversary thereof marking the expiration of an
Extension Period being hereinafter called the “Expiration Date”) unless and
until any of the Partnership, Specialty Products or OTNA provides to the other
parties written notice not later than one hundred eighty (180) days prior to the
Expiration Date stating that the noticing Party does not agree to extend the
term of this Agreement for an additional Extension Period.
     3.2 Termination for Convenience. Any specific Service or subcategory of a
Service may be terminated by the Partnership Group or Specialty Products (each
such specific Service or subcategory of a Service that has been terminated by
the Partnership Group or Specialty Products, a “Terminated Service”) at its
convenience upon thirty (30) days’ prior written notice to OTNA. At the request
of the Partnership Group or Specialty Products, OTNA shall continue to perform a
Terminated Service and shall be entitled to compensation for such Terminated
Service in accordance with the terms of this Agreement beyond such thirty (30)

 



--------------------------------------------------------------------------------



 



day period for the period of time not to exceed ninety (90) days. At the request
of OTNA, the Partnership and Specialty Products will afford OTNA the period of
time that is reasonably required for OTNA to demobilize the personnel and
operations that have been utilized in respect of such Terminated Service and
will reimburse OTNA for the costs and losses reasonably incurred by OTNA in
connection with the demobilization or termination of use of systems, personnel,
service contracts, machinery and equipment deployed by OTNA to provide any
Services; provided, however, that the amount of such costs and losses shall be
subject to the mutual agreement of the Partnership Group or Specialty Products,
as applicable, and OTNA.
     3.3 Early Termination. In the event that any Party hereto (a) becomes
insolvent, (b) commits an act of bankruptcy, (c) takes advantage of any law for
the benefit of debtors or such Party’s creditors, or (d) suffers a receiver to
be appointed for it or any of its property, the other party may, then or
thereafter during the continuation of such event, upon giving thirty (30) days’
prior written notice, terminate this Agreement and exercise such other and
further rights and remedies as it may have pursuant to law.
     3.4 Breach. In the event of a material breach by OTNA, the Partnership
Entities or Specialty Products of any of their material obligations under this
Agreement, including any failure by the Partnership Entities or Specialty
Products to make payments to OTNA when due, that is not cured in all material
respects within thirty (30) days after receiving written notice thereof from the
non-breaching Party, the non-breaching Party may terminate this Agreement
immediately by providing written notice of such termination, provided that the
withholding of payment by the Partnership or Specialty Products in accordance
with Section 2.7 shall not constitute a breach of this Agreement.
     3.5 Change of Control. This Agreement shall terminate upon a Change of
Control of the General Partner or the Partnership, other than any Change of
Control of the General Partner or the Partnership deemed to have occurred
pursuant to clause (iv) of the definition of Change of Control solely as a
result of a Change of Control of OTA. Notwithstanding any other provision of
this Agreement, if the General Partner is removed as general partner of the
Partnership under circumstances where Cause does not exist and common units held
by the General Partner and its Affiliates are not voted in favor of such
removal, this Agreement may immediately thereupon be terminated by OTNA. The
Partnership shall provide OTNA with notice of any Change of Control of the
General Partner or the Partnership at least ninety (90) days prior to the
effective date thereof.
     3.6 Amounts Due. In the event of a termination of this Agreement, OTNA
shall be entitled to the immediate payment of, and the Partnership Entities and
Specialty Products shall, within ten (10) days, pay to OTNA, all accrued amounts
for Services, taxes and other amounts due under this Agreement as of the date of
termination. Payments not made within ten (10) days of termination of this
Agreement shall be subject to late charges as provided in Section 2.6.

 



--------------------------------------------------------------------------------



 



     3.7 Effect of Termination. Upon expiration or termination of this
Agreement, all rights and obligations of the Parties under this Agreement shall
terminate; provided, however, that such termination shall not affect or excuse
the performance of any Party (i) for any breach of this Agreement occurring
prior to such termination or (ii) under any of the following provisions of this
Agreement that survive the termination of this Agreement indefinitely:
Section 2.6, Section 3.6, this Section 3.7 and Article 5 and Article 6 hereof.
ARTICLE 4
FORCE MAJEURE
     OTNA shall not be liable for any expense, loss or damage whatsoever arising
out of any interruption of Services or delay or failure to perform under this
Agreement that is due to acts of God, acts of a public enemy, acts of terrorism,
acts of a nation or any state, territory, province or other political division
thereof, fires, floods, epidemics, riots, theft, quarantine restrictions,
freight embargoes or other similar causes beyond the reasonable control of OTNA.
In any such event, OTNA’s obligations hereunder shall be postponed for such time
as its performance is suspended or delayed on account thereof. OTNA will
promptly notify the Partnership Group and Specialty Products, either orally or
in writing, upon learning of the occurrence of such event of force majeure. Upon
the cessation of the force majeure event, OTNA will use commercially reasonable
efforts to resume its performance with the least practicable delay.
ARTICLE 5
INDEMNIFICATION AND INSURANCE
     5.1 Release. Except as specifically set forth in this Agreement, the
Partnership Group and Specialty Products hereby release OTNA and each of its
employees, agents, members, managers, officers and directors (collectively, the
“Representatives” and together with OTNA, the “OTNA Indemnitees”), from and
against any and all claims, demands, complaints, liabilities, losses, damages,
costs and expenses (collectively, “Damages”) arising from, relating to or in
connection with the provision of any Service to, or the use of any Service by,
the Partnership Entities, Specialty Products or any of their Affiliates or any
other Person using such Service, except to the extent that such Damages were
caused by acts or omissions of OTNA or its Representatives, which acts or
omissions are finally determined by a court or arbitral tribunal of competent
jurisdiction to be the result of the fraud, willful misconduct or gross
negligence of such Person, in which case such OTNA Indemnitee shall not be
entitled to the benefits of this Section 5.1 to the extent that such Damages
were caused by such fraud, willful misconduct or gross negligence.
     5.2 Indemnity.
     (a) Except as specifically set forth in this Agreement, the Partnership
Group and Specialty Products hereby agrees to indemnify, defend and hold
harmless the OTNA Indemnitees from and against any and all Damages arising from,
relating to or in connection with any demand, claim, proceeding or complaint by
a third party (each, a “Third-Party Claim”) in respect of the

 



--------------------------------------------------------------------------------



 



provision of any to, or the use of any Services by, the Partnership Group or
Specialty Products, except to the extent that such Damages were caused by acts
or omissions of OTNA or the Representative, which acts or omissions are finally
determined by a court or arbitral tribunal of competent jurisdiction to be the
result of the fraud, willful misconduct or gross negligence of such Person, in
which case, such OTNA Indemnitee shall not be entitled to the benefits of this
Section 5.2(a) to the extent that such Damages were caused by such fraud,
willful misconduct or gross negligence.
     (b) If a Third-Party Claim is made against any Person entitled to
indemnification pursuant to Section 5.2(a) (an “Indemnified Party”), and if such
Indemnified Party intends to seek indemnity with respect thereto under
Section 5.2(a), such Indemnified Party shall promptly notify in writing the
party obligated to indemnify such Indemnified Party (the “Indemnifying Party”)
of the nature of the claim. The failure by the Indemnified Party to give notice
as provided above shall not relieve the Indemnifying Party of its obligations
under this Article 5, except to the extent that the Indemnifying Party’s rights
are actually prejudiced as a result of such failure to give notice. Upon receipt
of notice of the assertion of a claim, the Indemnifying Party shall have the
right to assume, reasonably and promptly, the defense of the claim at its own
expense. The Indemnified Party shall have the right to employ separate counsel
and to participate in (but not control) any such action, but the fees and
expenses of such counsel shall be at the expense of the Indemnified Party. If
the Indemnifying Party does not reasonably promptly assume the defense, the
Indemnified Party shall have the right to employ counsel and to control the
defense against the claim, and the reasonable fees and expenses of such counsel
shall be at the expense of the Indemnifying Party. The Indemnifying Party shall
not enter into any settlement of a claim that includes any term other than just
a payment of money, nor any settlement of a claim that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Party a full release from all liability with respect to the claim,
in each case, without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld). The Indemnified Party, if it shall
control the defense of the claim, shall not enter into any settlement of a claim
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld). The Indemnified Party shall provide all
reasonable cooperation and assistance, at the Indemnifying Party’s expense, in
the defense of any claim for which indemnification is available and shall
furnish such records, information, testimony and attend such conferences,
discovery proceedings, hearings, trials and appeals as may reasonably be
requested.

 



--------------------------------------------------------------------------------



 



ARTICLE 6
MISCELLANEOUS
     6.1 Taxes.
     (a) The Partnership Group and Specialty Products shall each bear all of
their respective taxes, duties and other similar charges (and any related
interest and penalties), imposed as a result of the Partnership Entities’ and
Specialty Products’ receipt of Services under this Agreement, including any tax
which any Partnership Entity or Specialty Products is required to withhold or
deduct from payments to any OTNA, except any net income tax imposed upon OTNA.
     (b) Notwithstanding Section 6.1(a), the Partnership Group and Specialty
Products are each respectively liable for and will indemnify and hold harmless
OTNA from all sales, use and similar taxes (plus any penalties, fines or
interest thereon) (collectively, “Sales Taxes”) assessed, levied or imposed by
any Governmental Authority on the provision of Services by OTNA to the
Partnership Entities and Specialty Products. OTNA shall collect from the
Partnership Entities and Specialty Products any Sales Tax that is due on the
Services it provides to the Partnership Entities and Specialty Products and
shall pay such Sales Tax so collected to the appropriate Governmental Authority.
     6.2 Assignment. This Agreement shall bind and inure to the benefit of and
be enforceable by the Parties hereto and their respective successors and
permitted assigns. No Party may assign its rights or obligations under this
Agreement without the prior written consent of the other Parties hereto;
provided, however, that OTNA may assign its rights and obligations under this
Agreement to any Affiliate of OTNA. Any purported assignment or transfer in
violation of this Section 6.2 shall be null and void and of no effect.
     6.3 No Third Party Beneficiaries. Except as provided in Article 5, this
Agreement is for the sole benefit of the Parties and their successors and
permitted assigns, and nothing herein expressed or implied shall give or be
construed to give to any Person, other than the Parties and their successors and
permitted assigns, any legal or equitable rights hereunder, whether as
third-party beneficiaries or otherwise.
     6.4 Amendments. Except as otherwise provided in this Agreement, including
Section 6.15(b), no amendment to this Agreement shall be effective unless it is
in writing and signed by each Party hereto.
     6.5 Waivers. No failure or delay on the part of any Party in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Parties hereunder are cumulative and are not exclusive of
any rights or remedies which they would otherwise

 



--------------------------------------------------------------------------------



 



have hereunder. No provision of this Agreement may be waived except pursuant to
a writing executed by the waiving Party.
     6.6 Notices. All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
reputable overnight courier service and shall be deemed given when so delivered
by hand or facsimile, or if mailed, three days after mailing (one business day
in the case of express mail or overnight courier service), as follows (or at
such other address for a Party as shall be specified by notice given in
accordance with this Section 6.6):
OTNA:
Oiltanking North America, LLC
15631 Jacintoport Boulevard
Houston, Texas 77015
Attention: Jan P. Vogel
Partnership:
Oiltanking Partners, L.P.
15631 Jacintoport Boulevard
Houston, Texas 77015
Attention: Jan P. Vogel
General Partner:
OTLP GP, LLC
15631 Jacintoport Boulevard
Houston, Texas 77015
Attention: Jan P. Vogel
Specialty Products:
Oiltanking Beaumont Specialty Products, LLC
15631 Jacintoport Boulevard
Houston, Texas 77015
Attention: Jan P. Vogel
     6.7 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents and to take such other actions, as may be
necessary to effect the purposes of this Agreement.
     6.8 Exhibits and Schedules; Interpretation. The headings contained in this
Agreement or in any Schedule are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement. All Schedules
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Schedule but
not otherwise defined therein, shall have

 



--------------------------------------------------------------------------------



 



the meaning as defined in this Agreement. When a reference is made in this
Agreement to an Article, Section or Schedule, such reference shall be to an
Article or Section of, or a Schedule to, this Agreement unless otherwise
indicated. For all purposes hereof, the terms “include” and “including” shall be
deemed followed by the words “without limitation.” The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. No provision of this Agreement shall be interpreted or construed
against any Party hereto solely because such Party or its legal representative
drafted such provision.
     6.9 Counterparts. This Agreement may be executed in two or more
counterparts, and by facsimile, each of which shall be deemed to be an original,
but all of which shall constitute one and the same agreement.
     6.10 Entire Agreement. This Agreement, including the Schedules, constitute
the entire agreement and understanding among the Parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings and
negotiations, both written and oral, between the Parties with respect to the
subject matter of this Agreement. No representation, inducement, promise,
understanding, condition or warranty not set forth herein has been made or
relied upon by any Party hereto.
     6.11 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.
     6.12 Arbitration. Any dispute, controversy or claim arising out of or in
connection with this Agreement shall be settled by final and binding arbitration
conducted in Houston, Texas in accordance with the Commercial Arbitration Rules
of the American Arbitration Association by one or more arbitrators designated in
accordance with said Rules. All arbitrators must have not less than seven years
experience in the energy industry. The Parties agree that the award of the
arbitral tribunal (the “Arbitration Award”) shall be: (a) conclusive, final and
binding upon the Parties; and (b) the sole and exclusive remedy between the
Parties regarding any and all claims and counterclaims presented to the arbitral
tribunal. All notices to be given in connection with the arbitration shall be as
provided in Section 6.6 of this Agreement. The Arbitration Award shall include
interest, at a rate determined as appropriate by the arbitrators, from the date
of any breach or other violation of this Agreement to the date when the
Arbitration Award is paid in full. The Arbitration Award shall also include the
fixing of the expense of the arbitration and the assessment of the same, as is
appropriate in the opinion of the arbitrators, against either or both parties
hereto. Each party shall

 



--------------------------------------------------------------------------------



 



otherwise bear its cost for its respective legal fees, witnesses, depositions
and other out-of-pocket expenses incurred in the course of the arbitration.
     6.13 Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF TEXAS
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE WHICH WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER STATE.
     6.14 Confidentiality; Title to Data.
     (a) Each of the Parties agrees that any confidential information of the
other Party received in the course of performance under this Agreement shall be
kept strictly confidential by the Parties, except that OTNA may, for the purpose
of providing Services pursuant to this Agreement, disclose such information to
any of its Subsidiaries or to third-party contractors; provided that any such
third party shall have agreed to be bound by this Section 6.14; and any Party
may disclose such information to the extent reasonably necessary in connection
with the enforcement of this Agreement or as required by law, any Governmental
Authority or legal process, including any tax audit or litigation or if
requested by any Governmental Authority. The obligations under this Section 6.14
shall not apply to (i) information that becomes generally available to the
public other than as a result of a disclosure, directly or indirectly, by the
receiving Party or its Affiliates; (ii) information that becomes available to a
party on a non-confidential basis from a source other than the other Party
(provided that such source is not known by such party to be bound by a
confidentiality agreement with or other obligation of secrecy to the other
Party); (iii) information to the extent required by a court of competent
jurisdiction or other Governmental Authority or otherwise as required by law,
including disclosure obligations imposed under the United States federal
securities laws; or (iv) information on a “need-to-know” basis under an
obligation of confidentiality to its, its Affiliates, and its and its
Affiliates’ consultants, legal counsel, employees, directors, officers,
accountants, banks and other financing sources and their advisors.
     (b) The Partnership Group and Specialty Products each respectively
acknowledge that the Partnership Group and Specialty Products will not acquire
any right, title or interest (including any license rights or rights of use) in
any firmware or software, and the licenses therefor that are owned by OTNA, by
reason of the provision of the Services provided hereunder.
     6.15 Administrative Representatives.
     (a) Each Party shall by notice to the other Party appoint one or more
Representatives (“Administrative Representative(s)”) to facilitate day-to-day
communications and performance under this Agreement. Each Party may treat an

 



--------------------------------------------------------------------------------



 



act of an Administrative Representative of any other Party as being authorized
by such other Party to act for and bind such Party. Each Party may replace its
Administrative Representative by giving written notice of the replacement to the
other Parties.
     (b) No additional schedules, modifications to the existing Schedule or
modifications or amendments to this Agreement shall be effective unless and
until executed by the Administrative Representatives of each of OTNA and the
Partnership.
     6.16 Dispute Resolution. If the Parties are unable to resolve any service
or performance issues or if there is a material breach of this Agreement that
has not been corrected within thirty (30) days of receipt of notice of such
breach, the Administrative Representatives of the Parties in dispute shall meet
promptly to review and resolve such issues and breaches in good faith (the date
on which such Persons first so meet, the “Discussion Date”). If such Persons are
unable to fully resolve any such issues and breaches in good faith promptly
after the Discussion Date, any remaining disputes shall be resolved in
accordance with Section 6.12.
     6.17 Overriding Obligations. Notwithstanding anything to the contrary, no
term of this Agreement or the Schedules hereto shall have the effect of obliging
either to breach any legal or regulatory obligation to which such Person may be
subject, by virtue of either requiring such Person to act in a particular manner
or refrain from doing so.
[Rest of the page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Services Agreement as of
the date first above written.

                  OILTANKING PARTNERS, L.P.   OILTANKING NORTH AMERICA, LLC    
 
                By: OTLP GP, LLC, its General Partner            
 
               
By:
Name:
  /s/ Carlin G. Conner
 
Carlin G. Conner   By:
Name:   /s/ Carlin G. Conner
 
Carlin G. Conner    
Title:
  President and Chief Executive Officer   Title:   President and Chief Executive
Officer    
 
                OTLP GP, LLC   OILTANKING BEAUMONT SPECIALTY PRODUCTS, LLC    
 
               
By:
  /s/ Carlin G. Conner   By:   /s/ Carlin G. Conner    
 
               
Name:
  Carlin G. Conner   Name:   Carlin G. Conner    
Title:
  President and Chief Executive Officer   Title:   President and Chief Executive
Officer    

Signature Page to Services Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Services Subject to the SG&A Expenses Limit
and the SP SG&A Expenses Limit

1)   executive,   2)   investor relations (provided that the SG&A Expenses Limit
shall not apply to reimbursement of expenses for investor relations services),  
3)   sales and marketing,   4)   corporate legal for support of existing assets
of the Partnership Group and Specialty Products for support of existing assets
of the Partnership Group and Specialty Products,   5)   accounting (provided
that the SG&A Expenses Limit shall not apply to reimbursement of expenses for
accounting services that are to be to be reimbursed pursuant to Section 2.2),  
6)   treasury and cash management,   7)   creditor management and collections,  
8)   internal audit,   9)   tax reporting and administration for support of
existing assets of the Partnership Group and Specialty Products,   10)  
insurance administration and claims processing,   11)   risk management,   12)  
health, safety, security and environmental affairs for support of existing
assets of the Partnership Group and Specialty Products,   13)   human resources
management for support of existing assets of the Partnership Group and Specialty
Products,   14)   payroll administration,   15)   internal training,   16)  
engineering services for support of existing assets of the Partnership Group and
Specialty Products,   17)   Enterprise Resource Planning for support of existing
assets of the Partnership Group and Specialty Products, and

 



--------------------------------------------------------------------------------



 



18)   information technology for support of existing assets of the Partnership
Group and Specialty Products.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Operations and Project Development Services

1)   operations,   2)   maintenance and repair,   3)   inventory management,  
4)   facilities management,   5)   services of third party consultants and
advisers, and   6)   services and business development for support of new or
expansion projects.

 